Case 1:21-cv-01014-JDT-cgc Document 5 Filed 01/22/21 Page 1 of 8                PageID 14




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


JOSHLYNN JONATHAN WHITE,                      )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 21-1014-JDT-cgc
                                              )
MADISON COUNTY JAIL, ET AL.,                  )
                                              )
       Defendants.                            )


                   ORDER DISMISSING COMPLAINT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
          AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       On January 21, 2021, Plaintiff Joshlynn Jonathan White, who is presently

incarcerated at the Madison County Criminal Justice Complex (CJC) in Jackson,

Tennessee, filed a pro se civil complaint and a motion to proceed in forma pauperis. (ECF

Nos. 1 & 3.) The Court granted leave to proceed in forma pauperis and assessed the civil

filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b).

(ECF No. 4.) White sues the CJC and John Mehr, the Sheriff of Madison County.

       White alleges he sustained injuries on October 30, 2020, after slipping and falling

as he was leaving the restroom/shower area. (ECF No. 1 at 1.) While lying on the floor

after the fall, he noticed he had slipped in a puddle of water that had leaked from under the

wall. (Id. at PageID 2.) White alleges several other inmates had previously complained

about the same leak both verbally and via written grievances, asking CJC personnel to
Case 1:21-cv-01014-JDT-cgc Document 5 Filed 01/22/21 Page 2 of 8                PageID 15




repair the problem. (Id.) Accordingly, he asserts the Defendants knew or should have

known of the danger. (Id. at PageID 3.)

       As a result of the fall, White alleges he suffered “serious and possible permanent

injuries which [are] causing great back pain and . . . constant spine problems and mental

anguish.” (Id.) He alleges the Defendants owed him a duty of reasonable care which was

negligently breached. (Id. at PageID 3-4.)

       The Court is required to screen prisoner complaints and to dismiss any complaint,

or any portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may
       be granted; or

       (2)     seeks monetary relief from a defendant who is immune from such
       relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may

be granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556

U.S. 662, 677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57

(2007), are applied. Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court

accepts the complaint’s “well-pleaded” factual allegations as true and then determines

whether the allegations “plausibly suggest an entitlement to relief.’” Williams v. Curtin,

631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory allegations

“are not entitled to the assumption of truth,” and legal conclusions “must be supported by

factual allegations.” Iqbal, 556 U.S. at 679. Although a complaint need only contain “a


                                             2
Case 1:21-cv-01014-JDT-cgc Document 5 Filed 01/22/21 Page 3 of 8                   PageID 16




short and plain statement of the claim showing that the pleader is entitled to relief,” Fed.

R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make a “‘showing,’

rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555 n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings

drafted by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at

383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants,

however, are not exempt from the requirements of the Federal Rules of Civil Procedure.

Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v. Matauszak, 415 F.

App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for

failure to comply with “unique pleading requirements” and stating “a court cannot ‘create

a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       It is not clear whether White’s allegations are intended only as a claim for

negligence under Tennessee law or whether he also intends to bring an action under 42

U.S.C. § 1983.1 The Court therefore will treat the complaint as raising both federal and

state-law claims. Section 1983 provides:

              Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia,
       subjects, or causes to be subjected, any citizen of the United States or other
       person within the jurisdiction thereof to the deprivation of any rights,
       privileges, or immunities secured by the Constitution and laws, shall be liable



       1
        White filed a separate, companion complaint along with the complaint in this case.
That separate complaint was designated as a § 1983 action.

                                               3
Case 1:21-cv-01014-JDT-cgc Document 5 Filed 01/22/21 Page 4 of 8                 PageID 17




       to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of

rights secured by the “Constitution and laws” of the United States (2) committed by a

defendant acting under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970).

       Under § 1983, White’s claims against the CJC and any claims against Defendant

Mehr in his official capacity are considered claims against Madison County itself. Madison

County, however, may be held liable only if White’s injuries were sustained pursuant to an

unconstitutional custom or policy. See Monell v. Dep’t. of Soc. Serv., 436 U.S. 658, 691-92

(1978).   To demonstrate such municipal liability, a plaintiff “must (1) identify the

municipal policy or custom, (2) connect the policy to the municipality, and (3) show that

his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330

F.3d 802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364

(6th Cir. 1993)). “[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of

the municipality from acts of employees of the municipality, and thereby make clear that

municipal liability is limited to action for which the municipality is actually responsible.’”

City of St. Louis v. Praprotnik, 485 U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati,

475 U.S. 469, 479-80 (1986) (emphasis in original)). White has not alleged that his injuries

were due to a policy or custom of Madison County.

       Furthermore, White has no § 1983 claim against Defendant Mehr merely because

of his supervisory position as the Sheriff. Under § 1983, “[g]overnment officials may not

                                              4
Case 1:21-cv-01014-JDT-cgc Document 5 Filed 01/22/21 Page 5 of 8                  PageID 18




be held liable for the unconstitutional conduct of their subordinates under a theory of

respondeat superior.” Ashcroft v. Iqbal, 556 U.S. at 676; see also Bellamy v. Bradley, 729

F.2d 416, 421 (6th Cir. 1984). Thus, “a plaintiff must plead that each Government-official

defendant, through the official’s own individual actions, has violated the Constitution.”

Iqbal, 556 U.S. at 676.

       There must be a showing that the supervisor encouraged the specific incident
       of misconduct or in some other way directly participated in it. At a minimum,
       a § 1983 plaintiff must show that a supervisory official at least implicitly
       authorized, approved or knowingly acquiesced in the unconstitutional
       conduct of the offending subordinates.

Bellamy, 729 F.2d at 421 (citation omitted). A supervisory official, who is aware of the

unconstitutional conduct of his subordinates, but fails to act, generally cannot be held liable

in his individual capacity. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008);

Gregory v. City of Louisville, 444 F.3d 725, 751 (6th Cir. 2006); Shehee v. Luttrell, 199

F.3d 295, 300 (6th Cir. 1999); Lillard v. Shelby Cnty. Bd. of Educ., 76 F.3d 716, 727-28

(6th Cir. 1996). Furthermore, a failure to take corrective action in response to an inmate

grievance or complaint does not supply the necessary personal involvement for § 1983

liability. See George v. Smith, 507 F.3d 605, 609-10 (7th Cir. 2007) (“Ruling against a

prisoner on an administrative complaint does not cause or contribute to the [constitutional]

violation.”). The complaint in this case does not allege that Defendant Mehr, through his

own actions, violated White’s rights.




                                              5
Case 1:21-cv-01014-JDT-cgc Document 5 Filed 01/22/21 Page 6 of 8                    PageID 19




       White may be attempting to assert a claim under the Eighth Amendment.2 An

Eighth Amendment claim consists of both objective and subjective components. Farmer

v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective component, a prisoner must

show that he “is incarcerated under conditions posing a substantial risk of serious harm,”

Farmer, 511 U.S. at 834; see also Miller v. Calhoun Cnty., 408 F.3d 803, 812 (6th Cir.

2005), or that he has been deprived of the “minimal civilized measure of life’s necessities,”

Wilson v. Seiter, 501 U.S. 294, 298 (1991) (quoting Rhodes v. Chapman, 452 U.S. 337,

347 (1981)); see also Hadix v. Johnson, 367 F.3d 513, 525 (6th Cir. 2004).

       The allegation that White was injured when he slipped and fell in water does not

satisfy the objective component of an Eighth Amendment violation. As another district

court in this circuit has explained:

               Federal courts have routinely held that wet and slippery prison floors,
       while potentially hazardous, do not amount to the denial of the minimal
       civilized measure of life’s necessities. See, e.g., Reynolds v. Powell, 370
       F.3d 1028, 1031 (10th Cir. 2004) (holding that “slippery floors constitute a
       daily risk faced by members of the public at large” and do not amount to
       cruel and unusual punishment); LeMaire v. Maass, 12 F.3d 1444, 1457 (9th
       Cir. 1993) (finding that wet prison floors did not create a sufficiently serious
       condition to violate the Eighth Amendment, and noting that “slippery prison
       floors . . . do not state even an arguable claim for cruel and unusual
       punishment”); Denz v. Clearfield County, 712 F. Supp. 65, 66 (W.D. Pa.
       1989) (finding no Eighth Amendment violation based on slippery floor in
       prison cell); Mitchell v. West Virginia, 554 F. Supp. 1215, 1216-17 (N.D. W.
       Va. 1983) (finding no Eighth Amendment violation based on slippery floor
       in prison dining hall).

       2
         As, presumably, a pretrial detainee at the CJC, White’s rights actually stem from the
Fourteenth Amendment’s guarantee of due process rather than the Eighth Amendment, which
applies to convicted prisoners. However, except in the excessive force context, prison conditions
claims brought by detainees are analyzed in the same manner as those brought by convicted
prisoners.

                                               6
Case 1:21-cv-01014-JDT-cgc Document 5 Filed 01/22/21 Page 7 of 8               PageID 20




Stubl v. Baraga Maximum Corr. Facility, No. 2:08-CV-10, 2008 WL 4813403, at *6 (W.D.

Mich. Oct. 30, 2008) (report and recommendation adopted by the district court); see also

Ward v. Ky. State Reformatory, No. 3:09-CV-315-H, 2011 WL 2378172, at *5 (W.D. Ky.

June 15, 2011) (“Federal courts have routinely held that slippery prison floors do not pose

a substantial risk of serious harm to give rise to an Eighth Amendment violation.” (internal

quotation marks and citations omitted)); Mills v. C.C.A., No. 1:10-0015, 2010 WL

5155478, at *4 (M.D. Tenn. Dec. 14, 2010) (“Courts have regularly held that slip and fall

accidents do not give rise to federal causes of action.”) (report and recommendation),

adopted, 2011 WL 13552 (M.D. Tenn. Jan. 4, 2011).

       White’s allegations are insufficient to state a constitutional claim for failure to

protect him.

       Pursuant to 28 U.S.C. § 1367(a), the Court declines to exercise supplemental

jurisdiction over any state-law claims. White also has not alleged diversity of citizenship

under 28 U.S.C. § 1332, so the Court does not have independent subject-matter jurisdiction

over such state-law claims.

       For the foregoing reasons, White’s complaint is subject to dismissal for failure to

state a claim.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per

curiam) (“Ordinarily, before dismissal for failure to state a claim is ordered, some form of

                                             7
Case 1:21-cv-01014-JDT-cgc Document 5 Filed 01/22/21 Page 8 of 8                  PageID 21




notice and an opportunity to cure the deficiencies in the complaint must be afforded.”).

Leave to amend is not required where a deficiency cannot be cured. Curley v. Perry, 246

F.3d 1278, 1284 (10th Cir. 2001) (“We agree with the majority view that sua sponte

dismissal of a meritless complaint that cannot be salvaged by amendment comports with

due process and does not infringe the right of access to the courts.”). In this case, the Court

concludes that leave to amend is not warranted.

       In conclusion, the Court DISMISSES White’s § 1983 claims with prejudice in their

entirety for failure to state a claim on which relief can be granted, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B)(ii) and 1915A(b)(1).       The Court declines to exercise supplemental

jurisdiction over any claims brought under Tennessee law. Leave to amend is DENIED.

       It is CERTIFIED, pursuant to 28 U.S.C. § 1915(a)(3) and Federal Rule of Appellate

Procedure 24(a), that any appeal by White in this matter would not be taken in good faith.

Leave to appeal in forma pauperis is therefore DENIED. White is assessed his first strike

pursuant to 28 U.S.C. § 1915(g), which shall take effect when judgment is entered. See

Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                              8
